UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) January 26, 2011 LEGG MASON, INC. (Exact name of registrant as specified in its charter) Maryland 1-8529 52-1200960 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification No.) 100 International Drive, Baltimore, Maryland (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (410) 539-0000 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On January 26, 2011, Legg Mason, Inc. announced its results of operations for the quarter and nine months ended December 31, 2010.A copy of the related press release is attached hereto as Exhibit 99. The information in this Section 2.02 and Exhibit 99 attached hereto shall not be deemed "filed" for purposes of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Subject Matter 99 Press Release of Legg Mason, Inc. dated January 26, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LEGG MASON, INC. (Registrant) Date:January 26, 2011 By: /s/ Thomas P. Lemke Thomas P. Lemke Senior Vice President and General Counsel LEGG MASON, INC. EXHIBIT INDEX Exhibit No. Subject Matter 99 Press Release of Legg Mason, Inc. dated January 26, 2011
